
	

115 HR 4376 : Department of Energy Research Infrastructure Act of 2018
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 4376
		IN THE SENATE OF THE UNITED STATES
		February 14, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To direct the Secretary of Energy to carry out certain upgrades to research equipment and the
			 construction of a research user facility, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Energy Research Infrastructure Act of 2018. 2.Advanced Light Source upgrade (a)In generalThe Secretary of Energy shall provide for the upgrade to the Advanced Light Source described in the publication approved by the Basic Energy Sciences Advisory Committee on June 9, 2016, titled Report on Facility Upgrades, including the development of a multi-bend achromat lattice to produce a high flux of coherent x-rays within the soft x-ray energy region.
 (b)DefinitionsIn this section: (1)FluxThe term flux means the rate of flow of photons.
 (2)Soft x-rayThe term soft x-ray means a photon with energy in the range from 50 to 2,000 electron volts. (c)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the upgrade under this section occurs before December 31, 2026.
 (d)FundingThere are authorized to be appropriated to the Secretary for the Office of Science to carry out to completion the upgrade under this section—
 (1)$20,000,000 for fiscal year 2018; (2)$50,000,000 for fiscal year 2019;
 (3)$80,000,000 for fiscal year 2020; (4)$80,000,000 for fiscal year 2021;
 (5)$52,000,000 for fiscal year 2022; (6)$22,000,000 for fiscal year 2023; and
 (7)$6,000,000 for fiscal year 2024. 3.Linac Coherent Light Source II high energy upgrade (a)In generalThe Secretary of Energy shall provide for the upgrade to the Linac Coherent Light Source II facility described in the publication approved by the Basic Energy Sciences Advisory Committee on June 9, 2016, titled Report on Facility Upgrades, including the development of experimental capabilities for high energy x-rays to reveal fundamental scientific discoveries. The Secretary shall ensure the upgrade under this section enables the production and use of high energy, ultra-short pulse x-rays delivered at a high repetition rate.
 (b)DefinitionsIn this section: (1)High energy x-rayThe term a high energy x-ray means a photon with an energy at or exceeding 12 kiloelectron volts.
 (2)High repetition rateThe term high repetition rate means the delivery of x-ray pulses up to one million pulses per second. (3)Ultra-short pulse x-raysThe term ultra-short pulse x-rays means x-ray bursts capable of durations of less than 100 femtoseconds.
 (c)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the upgrade under this section occurs before December 31, 2025.
 (d)FundingThere are authorized to be appropriated to the Secretary for the Office of Science to carry out to completion the upgrade under this section—
 (1)$20,000,000 for fiscal year 2018; (2)$55,000,000 for fiscal year 2019;
 (3)$80,000,000 for fiscal year 2020; (4)$80,000,000 for fiscal year 2021;
 (5)$54,000,000 for fiscal year 2022; and (6)$31,000,000 for fiscal year 2023.
				4.Facility for Rare Isotope Beams
 (a)In generalThe Secretary of Energy shall provide for a Facility for Rare Isotope Beams to advance the understanding of rare nuclear isotopes and the evolution of the cosmos.
 (b)Facility capabilitiesIn carrying out subsection (a), the Secretary shall ensure that the user facility will provide, at a minimum, the following:
 (1)A rare isotope beam facility capable of 400 kW of beam power. (2)Scientific instruments, which may include a gamma-ray energy tracking array, a particle spectrometer with high rigidity, and a beta-decay detection system.
 (c)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the facility under this section occurs before June 30, 2022, with early operation in 2018.
 (d)FundingThere are authorized to be appropriated to the Secretary for the Office of Science to carry out to completion the construction of the facility under this section—
 (1)$101,200,000 for fiscal year 2018; (2)$86,000,000 for fiscal year 2019;
 (3)$64,000,000 for fiscal year 2020; (4)$36,300,000 for fiscal year 2021;
 (5)$24,000,000 for fiscal year 2022; (6)$15,000,000 for fiscal year 2023; and
 (7)$15,000,000 for fiscal year 2024. 5.Spending limitationNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act, and this Act and such amendments shall be carried out using amounts otherwise available for such purpose.
		
	Passed the House of Representatives February 13, 2018.Karen L. Haas,Clerk
